Citation Nr: 0506413	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  00-08 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for asbestosis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from October 1951 until 
October 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 1999 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California.

Subsequent to the rating decision in June 1999, the claims 
file was transferred from Oakland, California, to Detroit, 
Michigan.

This matter was previously before the Board in July 2003.  At 
that time, a remand was ordered to accomplish additional 
development.


FINDINGS OF FACT

The veteran's asbestosis is manifested by complaints of 
shortness of breath and a productive cough; objectively, 
pulmonary function testing showed FVC of greater than 64 
percent predicted and DLCO of greater than 55 percent 
predicted.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, 
Diagnostic Code 6833 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in May 2004 apprised the appellant of the 
information and evidence necessary to substantiate his claim.  
Such correspondence also apprised him as to which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claims were filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
VA and private post service treatment and examination.  
Additionally, the veteran's statements in support of his 
claim are of record.  The Board has carefully reviewed such  
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Further regarding the duty to assist, it is noted that the 
veteran was scheduled for a pulmonary function test (PFT) in 
July 2004.  He failed to report for such examination.  
Moreover, a report of contact dated that same month indicated 
that the veteran refused to report for further PFTs.  A VA 
letter issued in May 2004 had apprised the veteran that 
failure to report for a scheduled examination may result in 
the denial of his appeal.  Also, in a July 2004 report of 
contact, the veteran denied having additional evidence in 
support of his claim.  As such, the Board finds that further 
development in this regard would serve no useful purpose.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Factual background

In a July 1998 VA clinical record, the veteran complained of 
a productive cough times four days.  A chest x-ray revealed 
old bilateral emphysema and parenchymal thickening of the 
medial right base.  Post bronchodilator pulmonary function 
testing at that time showed an FVC of 73 percent of 
predicted, FEV1 of 72 percent of predicted, and a FEV1/FVC 
ratio of 99 percent. 

An October 1998 VA medical certificate indicated extensive 
pleural plaques.  The veteran was self-sufficient and 
ambulatory at that time. 

A December 1998 CT scan of the chest showed a multiple 
calcified pleural block, with a mass of two to three 
centimeters in the right lower chest posteriorly.  There was 
also pleural effusion and slight thickening on the lung base 
posteriorly.  

An April 1999 chest x-ray showed multiple pleural blocks 
bilaterally.  

In May 1999, the veteran was examined by VA.  He reported 
occasional low fever, especially at night.  He had sputum 
production, greatest in the morning.  Sometimes it was 
greenish and other times it was gray.  He also reported a 
cough.  He denied hemoptysis and he had a respiratory rate of 
18.  He had equal movements on both sides of the lungs, with 
the trachea in mid-position.  Percussion was a little bit 
resonant.  Palpation was normal.  There were vesicular breath 
sounds in both lungs but in the base of the lungs fine 
inspiratory rhonchi were present on both sides.  There was no 
evidence of chronic pulmonary thromoembolism disease.  
Pulmonary function testing revealed FVC of 77 percent of 
predicted, FEV1 of 74 percent of predicted, an FEV1 to FVC 
ratio of 97 percent and FEF 50 percent of 29.  On lung 
volume, vital capacity was at 53 percent predicted.  Residual 
volume was 102 and total lung capacity was 71.  The diagnoses 
from pulmonary function testing included mild to moderate 
restricted lung disease.  The impression on physical 
examination was probable asbestos lung disease, which 
responded to corticosteroid inhalers.  

In an April 2000 VA outpatient treatment report, the veteran 
complained of morning cough with gray to greenish sputum.  He 
also had night sweats and sometimes felt feverish, but with 
no reported temperatures.  The impression was 
fibroemphysematous lung disease.  A chest x-ray at that time 
continues to show bilateral pleural effusion and slight 
interval increase in left effusion versus pleural thickening.

A June 2000 VA treatment record showed complaints of 
increased productive cough and fatigue.  Objectively, there 
was wheeze and rhonchi of the chest on the upper and mid 
fields.  There were also diminished breath sounds at the base 
without rales.  CT scan of the chest taken at that time 
demonstrated extensive pleural disease.  

In a July 2000 treatment report from U. P. asthma and Allergy 
Center, the veteran was found to have significant restrictive 
lung disease combined with bilateral pleural thickening.  
Treatment was again pursued in October 2000.  It was noted 
that the veteran's symptoms were perennial and that Flonase 
worked well to control them.  

Further VA treatment for respiratory complaints is noted from 
November 2000 to January 2001.  A December 2000 evaluation 
indicated decreased breath sounds to percussion and 
auscultation.  

In March 2001, the veteran was taken by ambulance to Iron 
County Community hospital as he was experiencing increasing 
dyspnea.  He was seen in the emergency department with 
extremely labored respirations, almost absent breath sounds 
and was unable to speak even a few words.  He was treated 
with IV Lasix and nebulized albuterol.  He was also given a 
100 percent non-breathing mask.  It was noted that, prior to 
admission, the veteran was using a metered dose inhaler at 
least every hour.  His symptoms also included a productive 
cough and chills.  

After emergency treatment was administered and the veteran 
stabilized, he was examined.  His breath sounds included 
crackles at least halfway up.  Expiratory wheezes were heard 
throughout.  His respiratory rate was still very fast.  The 
impression was acute respiratory distress, infection versus 
pulmonary edema.  He was admitted to the intensive care unit.  

A chest x-ray taken in conjunction with the veteran's March 
2001 admission to Iron County Community Hospital noted a 
decrease in bilateral pleural effusion.  There was fibrosis 
in the lung bases.  Calcifications in the pleura and 
diaphragm were seen.  A March laboratory report indicated 
some wheezes, rhonchi and rales.  

Upon discharge from Iron County Community Hospital, the 
veteran was to limit his activity.  He was instructed to 
return if he experienced chest pain, severe cough or dyspnea.

VA clinical documents dated in July 2001 reveal treatment for 
shortness of breath.  He reported sputum that was green in 
color.  He also reported an increased cough.

VA clinical records dated in November 2001 reveal complaints 
of shortness of breath and productive cough.  There were 
coarse breath sounds in the lungs, but no wheezing.  

The veteran was again examined by VA in December 2001.  At 
that time, he complained of increasing shortness of breath 
with recurring episodes of bronchitis requiring antibiotics.  
Objectively, the veteran did not appear to be in any 
respiratory distress.  His respirations were 14, and noted as 
normal.  He was not using the accessory muscles of 
respiration.  The lungs were clear to percussion and 
auscultation.  There was no peripheral edema.  The impression 
was pulmonary asbestosis, unchanged since last rating.  

X-rays and pulmonary function tests were ordered in 
conjunction with the December 2001 VA examination.  The chest 
x-ray showed bilateral pleural calcification with no evidence 
of an acute active parenchymal process.  Pulmonary function 
testing at that time showed a pre-drug FVC of 44 percent of 
predicted, FEV1 of 51 percent of predicted, and an FEV1/FVC 
ratio of 115 percent. 

A July 2002 VA outpatient treatment report shows continued 
respiratory therapy through use of a home nebulizer.

An August 2002 chest x-ray shows extensive calcified pleural 
plaques and thickening bilaterally.  It was relatively 
unchanged from an earlier study conducted in November 2000.  
A May 2003 chest x-ray again failed to indicate any 
significant changes.

In July 2003, the veteran was examined by VA.  His 
respiratory rate was 18.  The veteran did not use accessory 
muscles for breathing and did not appear to be breathless.  
His chest was symmetrical in appearance, expansion and 
excursion.  His lungs were clear to percussion and 
auscultation.  P.M.I. was not shifted and there were no 
thrusts or heaves.  A pulmonary function test showed mild 
obstructive lung disease.  Specifically, post bronchodilator 
pulmonary function testing revealed an FVC of 67 percent of 
predicted, FEV1 of 63 percent of predicted, and FEV1/FVC 
ratio of 64.  Pre-drug DLCO was 65 percent of predicted.  The 
examiner noted there was a significant response to the 
bronchodilator.  

VA outpatient records dated in 2004 show use of an albuterol 
inhaler, as well as a flunisolide nasal spray.

Analysis

The veteran is currently assigned a 30 percent disability 
rating for asbestosis pursuant to Diagnostic Code 6833.  
Under that Code section, the next-higher 60 percent 
evaluation is warranted where the evidence demonstrates an 
FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 
percent predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  Moreover, in interpreting the medical evidence, 
the relevant pulmonary function reading is that achieved 
after optimum therapy, that is, after bronchodilatation.  See 
61 Fed. Reg. 46720, 46723 (Sept. 5, 1996).

In the present case, the objective evidence fails to 
establish FVC readings of 50 to 60 percent predicted post-
bronchodilation.  Rather, VA examination in July 1998 
revealed an FVC of 73 percent of predicted.  In May 1999, VA 
pulmonary function testing showed a FVC of 77 percent of 
predicted, and a recent examination in July 2003 revealed an 
FVC reading of 67 percent predicted.  (It is noted that a 
December 2001 pulmonary function test showed an FVC of 44 
percent predicted, but this reading was pre-bronchodilator.  
Post-broncnhodilator results were not indicated.  

The objective evidence also fails to establish DLCO (SB) 
within 40 to 55 percent predicted.  To the contrary, DLCO 
(SB) was 65 percent predicted upon pulmonary function testing 
in July 2003.

The competent evidence further fails to demonstrate maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation.  

Based on the foregoing, then, the criteria consistent with 
the next-higher 60 percent evaluation under Diagnostic Code 
6833 have not been satisfied.  As a result, it is concluded 
that the presently assigned 30 percent rating is an 
appropriate reflection of the veteran's disability picture.  

In determining that the present 30 percent rating is 
appropriate, the Board has considered alternate Diagnostic 
Codes.  One relevant Code section is 6845, for chronic 
pleural effusion or fibrosis.  Under that Code section, a 60 
percent evaluation applies where pulmonary function testing 
shows an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 
40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  

The pulmonary function tests of record do not support a 
higher rating under Diagnostic Code 6845.  In this regard, 
the Board acknowledges an FEV-1 finding of 51 percent 
predicted in December 2001, but this is pre-bronchodilator.  
No other findings allow for an increased rating under this 
Code section.  Moreover, the Board finds no other relevant 
Code sections under which to rate the veteran's asbestosis.  
 
In conclusion, the evidence shows that the presently assigned 
30 percent evaluation under Diagnostic Code 6833 most nearly 
approximates the severity of the veteran's service-connected 
asbestosis.  There is no basis for a higher rating at this 
time.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
asbestosis caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.


ORDER

An evaluation in excess of 30 percent for asbestosis is 
denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


